             Case: 1:19-cv-02179 Doc #: 1 Filed: 09/19/19 1 of 3. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.:
                                                   )
                 Plaintiff,                        )   JUDGE
                                                   )
        v.                                         )
                                                   )
 MONTENEGRO RESTORATION INC.,                      )   COMPLAINT
 C/O STATUTORY AGENT: DARLA                        )
 COCOVIC                                           )
                                                   )
                                                   )
                 Defendant.                        )
                                                   )



       JUSTIN E. HERDMAN, United States Attorney for the Northern District of Ohio, on

behalf of the United States of America (the “Plaintiff), for its Complaint against

MONTENEGRO RESTORATION INC. c/o Statutory Agent, Darla Cocovic (the “Defendant”)

for workplace safety and health standards under the Occupational Safety and Health Act of 1970

(29 U.S.C. § 650/651 et seq) says that:

       1. This is a civil action brought on behalf of the United States of America and this court

       has jurisdiction under the provisions of 28 U.S.C. § 1345.

       2. The defendant resides within the jurisdiction of this Court.

       3. On or about June 20, 2014, the Defendant failed to provide protection to employees
           Case: 1:19-cv-02179 Doc #: 1 Filed: 09/19/19 2 of 3. PageID #: 2




       working on the ground level at the worksite located at 7004 Broadview Road, Seven

       Hills, OH from falling objects while overhead roof work was performed, 29 CFR

       § 1926.100(a), as more fully set forth on Citation 1, Item 1 attached hereto as Exhibit A

       4. On or about June 20, 2014, the Defendant failed to provide fall protection devises for

       employees engaged in roofing activity at the worksite located at 7004 Broadview Road,

       Seven Hills, OH, 29 CFR § 1926.501(b)(11) as more fully set forth on Citation 1, Item

       2 attached hereto as Exhibit B.

       5. The Defendant owes Plaintiff the principal sum of $4,400.00 plus interest and fees, in

       connection with workplace safety violations under the Occupational Safety and Health

       Act of 1970, 29 U.S.C.§ 650/651 et seq, as more fully set forth on the Certificate of

       Indebtedness attached hereto as Exhibit C.

       4. Due demand has been made for payment.

       WHEREFORE, Plaintiff demands judgment against defendant as follows:

$7,880.40 ($4,400.00 Principal plus interest of $198.99 through 7/30/2019, Penalty fee of

$1,171.91, Administrative Fee of $20.00 and DMS and DOJ fees of $2,089.50) plus interest from

the date of Judgment at the legal rate in effect on the date of Judgment until paid in full; for costs

of suit and such other relief as this court may deem just.




                                                  2
Case: 1:19-cv-02179 Doc #: 1 Filed: 09/19/19 3 of 3. PageID #: 3




                                    Respectfully submitted,

                                    JUSTIN E. HERDMAN
                                    United States Attorney

                             By:   /s/ Alex Rokakis
                                    Alex Rokakis (OH: 0029078)
                                    Assistant United States Attorney
                                    United States Court House
                                    801 West Superior Avenue, Suite 400
                                    Cleveland, OH 44113
                                    (216) 622-3673
                                    (216) 522-4542 (facsimile)
                                    Alex.Rokakis@usdoj.gov




                               3
                      Case: 1:19-cv-02179 Doc #: 1-1 Filed: 09/19/19 1 of 1. PageID #: 4




 U.S. Department of Labor                          Inspection Numbcr: 981 573
 Occupat ional Safety and Health Adm in i stration Inspection Date(s): 06/20/2014 - 06|2ADU4
                                                   Issuance Date: I 0/ 08120 I 4



Citation and Notificqtion of Pentlty

Company Name: Montenegro Restoration Inc,
Inspection Site: 7004 Broadview Rd., Seven Hills, OII 44131



Citation       I   Itprtr.   1    Type of Violation:           SeriOus

29 CFR 1926.100(a): Employees working in areas where therc was a possible danger of head injury
from irnpact, or falling or flying objects, or from electrical shock and burns, were not protected by
protective helmets:

On or about June 20, 2014, employees working on the ground level at the worksite located a|7004
lJroadview Road, Seven Hills, OH, were not protected from falling objects. Overhead roof work was
performed as employees worked directly below this activity.




Date By Which Violation Must be Abated:                                                                     Corrected During Inspection
Proposed Penalty:                                                                                                             $1600.00




                                                                       GOVERNMENT
                                                                         EXHIBIT

                                                                                A




See pages   I through 4 of this Citation   and Notification of Penalty for information on employer and employee rights and responsibilities

Citation and Notification of Penalty                                        Page 6   of9                                                OSHA.2
                        Case: 1:19-cv-02179 Doc #: 1-2 Filed: 09/19/19 1 of 1. PageID #: 5
                                             \7



U.S. Department of Labor                        Inspection Number: 981573
Occupational Safefy and Health Ad min istration Inspection Date(s): 06120/2AA - 0612012014
                                                Issuance Datez l0/08/2AV



Sit4gion-a q$           ltotifi*ati*n of llcnaltv

Company Name: Montenegro Restoration Inc.
Inspection Site: 7004 Broadview Rd., Seven Hills, OH 44131



Citation 1 Item              2      Type of Violation:        Serious

29 CFR 1926.501(bXl l): Each employee on a steep roof with unprotected sides and edges 6 feet (1.8
m) or more above lower levels was not protected from falling by guardrail systems with toeboards,
safety net systems, or personal fall arrest systems:

 On or about June 20, 2A14, employees were engaged in roofing activity including tear off, removal,
and placement of roofing shingles on a roof having aBl12 slope without the use of fall protection
devices. The employees were performing this residential construction activity at7004 Broadview Road,
Seven Hills, OH.




Date By Which Violation Must be Abated:                                                                     Corrected During Inspection
Proposed Penalty:                                                                                                             $2800.00




                                                                                                                      rd B Eherts




                                                                          GOVERNMENT
                                                                            EXHIBIT

                                                                                  B




See pages   I   through 4 of this Citation and Notification of Pcnalty for infbrmation on employer and employee rights and responsibilities,

Citation and Notifi cotion ol Penalty                                       Page 7   of9                                                OSI IA-2
                 Case: 1:19-cv-02179 Doc #: 1-3 Filed: 09/19/19 1 of 1. PageID #: 6

                               U.S. DEPARTME,NT OF THE TREASURY
                                 BUREAU OF THE FISCAL SERVICE
                                      WASHINGTON, D.C. 20227

                            ACTING ON BEHALF OF
       U.S. Department of Labor, Occupational Safety & Health Administration
                       CERTIFICATE OF INDEBTEDNESS
Debtor Name(s) and Address(es):

Montenegro Restoration Inc,
5510 Bradley Ave,
Cleveland, OH, 44129-2206

RE: Treasury Claim TRFMl500138529

I certifi that the U.S. Department of Labor, Occupational Safety & Health Administration (OSHA)
records show that the debtor named above is indebted to the United States in the amount stated as
follows:
                                                     Principal: $ 4,400.00
                            Interest through 07130119*:                 $         198'99
                         Penalty fee through 07130119*:                 $ 1,171.91
                                                    Admin fee:          $          20.00
                                                    DMS fees:           $    1,853.09
                                                     DOJ    fees: S            236.41

(pursuant to   3l U.S.C. 3717(e)   and   37ll(gX6),(7);31C.F.R. 285.12(i)   and   3l   C.F.R. 901.1(0; and 28 U.S.C. 527, note)


                  TOTAL debt owed as of 5/31/18:                        $   7,880.40

*NOTE: Per the creditor agency, once the debt is referred to Fiscal Service, no additional prejudgment
interest or penalty is to be accrued on the debt, by either Fiscal Service or Department of Justice.

This debt reportedly arose in connection with the numerous workplace safety violations of the
Occupational Safety and Health Act of 1970 (29 U.S.C. 6501651 et seq.) and OSHA regulations (29
C.F.R. 1926), as noted during the June, 2014 original OSHA inspections of the debtor's work site at 7004
Broadview Rd, Seven Hills, OH 44131.

CERTIFICATION:           Pursuant to 28 USC ss. 1746, I certiff under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Department of Labor, occupational Safety & Health Administration.




                                                                            Signed b) Bureau of the Fiscal Service
                                                                        Natalie Stubbs
                                                                        Financial Program Specialist
                                                                        U.S. Department of the Treasury
                                                                        Bureau of the Fiscal Service

                                                             GOVERNMENT
                                                               EXHIBIT

                                                                    C
                      Case: 1:19-cv-02179 Doc #: 1-4 Filed: 09/19/19 1 of 2. PageID #: 7

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        NorthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                             Civil Action No.
                                                                      )
      MONTENEGRO RESTORATION, INC., C/O                               )
       STATUTORY AGENT, DARLA COCOVIC                                 )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Montenegro Restoration, Inc.
                                           c/o Statutory Agent Darla Cocovic
                                           5510 Bradley Avenue
                                           Parma, OH 44120




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: U.S. Attorney's Office
                                           Attn: Alex Rokakis, AUSA
                                           801 W. Superior Ave., Ste 400
                                           Cleveland, OH 44113-9898



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  SANDY OPACICH, CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                        Case: 1:19-cv-02179 Doc #: 1-4 Filed: 09/19/19 2 of 2. PageID #: 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                                            Case: 1:19-cv-02179 Doc #: 1-5 Filed: 09/19/19 1 of 3. PageID #: 9
JS44      (Rev. l2l12)
                                                                                             CIVIL COVER SHEET
provided b1' local rules ofcourt. This form. approved bv the Judicial ConfErence ofth6 United States inSeptember 1974'. is reqriired for the uie ofthe                                                     ilerk oftourr for th'e
purpose of initiating the civil docket sheet. (SLI, INSTR(/Cl'loNS olv NI:.YT PAGI| Ot" THIS FoRM..)

I. (a) PLAINTIFFS                                                                                                             DEFENDANTS
United States of America                                                                                                    Montenegro Restoration, lnc. c/o
                                                                                                                            Darla Cocovic, Registered Agent
                                                                                                                            5510 Bradley Avenue, Parma, OH 44120
    (b)       County ofResidence ofFirst Listed Plaintiff                                                                     County of Residence of First Listed               Defendant Cuyahoga
                                (EX(-EP'I' lN Il.S. Pl.AlNTrF               l.' (.ASF:S)                                                                  (IN (1,5. PLAINTII;F (:ASES ONI,Y)
                                                                                                                              NOTE:           IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                              THE TRACT OF LAND INVOLVED,

  (c) Attomeys rl"im Name, Address, and'l'elcphone                     Numher)                                                 Attomeys (lfKnownl
Alex Rokakis, Asst. U.S. Attorney
801 W. Superior Avenue, Suite 400
Cleveland, OH 44113 Tel: 216-622-3673

      BASIS OF JURISDICTION                                 etacc qn         in One Box Only)                  IIl. CITIZENSHIP                    OF PRINCIPAL PARTIES                           il,to," on "x" inone Boxfor t,tainrrff
                                                                                                                          (bor Diversity Cases Only)                                                   and One Box for Defendant)
Xr        U   S.   Govemment                   O   3     Federal Question                                                                                PtF DEF                                                             PTF DEF
              Plaintiff                                    (U.5. Govemment Nol a Party)                             Citizen ofThis       State           O I t, I             IncorporatedorPrincipalPlace                   u 4 A4
                                                                                                                                                                                 ofBusiness In This State

J2        U.S. Govemrnent                      D   4     Diversity                                                  CitizenofAnotherstate O                  2       a2       IncorporatedazrJPrincipalPlace                 O 5 O5
             Defendant                                     (lndicare Citizenship ofParties in ltem      lll)                                                                     ofBusiness In Another State

                                                                                                                    CitizenorSubjectofa O                    3       O 3      Foreign   Nation                               D6          CI 6


IV. NATURE OF SUIT Otace an "x in Onc Rox Ontl
O I l0 Insurance                                  PERSONAL     INJURY PERSONAL INJURY                               D   625 Drug Related Seizue              D     422 Appeal 28 USC 158               O   3T5 False Claims Act
D 120 Marine                                  O   310Airplane          O 365 Personal Injury -                              ofProp€rq'21 USC 881             O     423 Withdrawal                      O   400   State Reapportionment
O   130   Miller Act                          O 3 15 turplane Product         Product Liability                     O   690 Other                                      28 USC I 57                     O   410   Antitrust
D   140 Negotiable Instment                           Liability        O 367 Health Care/                                                                                                              D   430 Banks and Banking
O   150 Recovery of Overpayment               O 320 Assault, Libel &          Phmaceutical                                                                                                             D   450 Comnrerce
          & Enforcernent of Judgnrent                 Slander                 Personal Injury                                                                D     820 Copyrights                      O   460 Deportation
O l5l    Medicare Act                         O 330 Federal Ernployers'       Product Liability                                                              O     830 Patent                          O   470 Racketeer Influenced and
D    152 Recovery of Defaulted                        Liability        D 368 Asbestos Personal                                                               O     840 Trademark                               Compt Organizations
         Student Loans                        O 340 Marine                    Injury Product                                                                                                           0   480 Consunter Credit
         (Excludes Veterans)                  O 345 Marine Product            Liability                                                                                                                d   490 Cable/Sat TV
O   153 Recovery of Overpayment                       Liability          PERSONAL PROPERTY                              710 Fair Labor Standards                   861 HrA (1395f0                     O   850 Securities/Cornmodities/
         of Veteran's Benefits                O 350 Motor Vehicle      D 370 Other Fraud                                    Act                                    862 Black Lung (923)                        Exchange
O   160 Stockholders' Suits                   O 355 Motor vehicle      fl 371 Truth in Lendrng                      D   720 LaborfiVlmagement                      863 DIWC/DIww (40s(g))              D   890 Other Statutory Actions
                                                     Product Liability D 380 other Personal
    '190
O        Other Contract                                                                                                     Relations                              864 SSID TitIC XVI                  O   891 Agricultural Acts
O   195 Contract Product Liability            O 360 Other Personal            Property Damage                       D   740 Railway Labor Act                      86s RSI (40s(g))                    D   893 Envirorunental Matters
O   196 Franchise                                    Injury            O 385 Property Damage                        O   751 Fmity and Medrcal                                                          D   895 Freedom ofInfonnation
                                              O 362 Personal Injury -         Product Liability                             Leave Act                                                                            Act
                                                                                                                    E   790 Other Labor Litigation                                                     O   896 Arbitration
                                                                                                                    O   791 Employee Retirement                                                    O       899 Administrative Procedue
D 2l0LandCondemnation                         O   440   Other Civil Rights             Habeas Corpus:                       Income Security Act                    870 Taxes (U.S. Plaintiff                     Acfieview  or Appeal of
tl'l 220 Foreclosue                           D   441   Voting                     O   463 Alien Detainee                                                               or Defendant)                            Agency Decision
D   230   RentLease & Ejectment               D   442 Employnrent                  O   510 Motions to Vacate                                                       871 IRS-Third Party             O       950 Constitutionality    of
O   240   Torts to Land                       O   443 Housing/                               Sentence                                                                   26 USC 7609                              State Statutes
D   245   Tort Product Liability                      Accomrnodations              O   530 General
O   290   AII Other Real Property             D   445 Amer. dDisabilities -        O   535 Death Penalty
                                                      Employment                       Other:                       O   462 Naturaliztion Application
                                              O   446 Amer. VDisabilities -        0   540   Mandamus & Other       D   465 Other lmnrigration
                                                      Other                        O   550   Civil Rights                   Actions
                                              O   448 Education                    O   555   Prison Condition
                                                                                   O   560   Civil Detainee -
                                                                                             Conditions of
                                                                                             Confinement

v. ORIGIN                 ft'lace an   "X   m ()ne Rox Only)

xl        Original
          Proceeding
                                fl 2    Removed from
                                        State Court
                                                                     aI     3    Remanded frorn
                                                                                 Appellate Court
                                                                                                               D4   Reinstated or
                                                                                                                    Reopened
                                                                                                                                            D   5 Transfened from
                                                                                                                                                             District
                                                                                                                                                                              J6       Multidistrict
                                                                                                                                                                                       Litigation

                                                     ite the U.S. Civil Statute under which you are filing (Do not                cile   jufisdictional statates   unless divenity):
                                                   29 U.S.C. 650/651 et
VI.     CAUSE OF ACTION                            Brief description of cause:
                                                   Workplace Violations
VII.      REQUESTED IN                                    CHECK IF THIS IS A CLASS ACTION                                                                                 CHECK YES only if demanded in complaint
     COMPLAINT:                                           LNDER RULE 23. F.R.Cv.P                                                                                         JfrRY     DEMAND:                 O    Yes         tsNo
VIII. RELATED CASE(S)                                   (See inslmclions)
      IF ANY                                                                                                                                                       DOCK        NUMBER

          q     /,
                I'
                                                                                       SIGNATURE OF ATTORNEY OF RECORD

                                       7                                             Alex Rokakis, Assistant U.S. A

    RECEIPT #                           AMOUNT                                               APPLYING IFP                                                                               MAG. ruDGE
                        Case: 1:19-cv-02179 Doc #: 1-5 Filed: 09/19/19 2 of 3. PageID #: 10
                                            UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF OHIO

l.                Civil Categories: (Please check one cateoorv onlv).

                   1. V             General Civil
                   2. E             Administrative Review/Social Security
                   3. n             Habeas Corpus Death Penalty
        *lf under Title 28,
                            52255, name the SENTENCING JUDGE:

                                                    CASE NUMBER:
ll.     RELATEDORREFILEDCASES.            SeeLR3.lwhichprovidesinpe(inentpart:"lfanactionisiiteOorremovedtothisCourt
        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

        This action   is [-lneUfEDto another         PENDING civil case. This action   is I-l      neflf-eD pursuant to LR 3.1.

lf applicable, please indicate on page 1 in section Vlll, the name of the Judge and case number.

lll.    ln accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

       ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3IN ORDER. UPON FINDING WHICH
       PARAGRAPH APPLIES TO YOUR CASE, ANS\A/ER IT AND STOP.

        (1)       Resident defendant. lf the defendant resides in a county within this district, please set forth the name of such
        county
        coUNTY: CUYAHoGA
        Corooration Forthe purpose of answering the above, a corporation is deemed tobea residentof thatcounty inwhich
        it has its principal place of business in that district.

        (2)      Non-Resident defendant. lf no defendant is a resident of a county in this district, please set forth the county
                 wherein the cause of action arose or the event complained of occurred.
        COUNTY:

        (3)      Other Cases. lf no defendant is a resident of this district, or if the defendant is a corporation not having a principle
                 place of business within the district, and the cause of action arose or the event complained of occurred outside
                 this district, please set forth the county of the plaintiffs residence.
       COUNTY:

lV.    The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
       determined in Section lll, please check the appropriate division.

       EASTERN DIVISION

          l-l o^*o1\l                        (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
              CLEVEI-AND                     (Counties: Ashland, Ashtabula, Crawford, iuyahoga, Geauga, Lake,
          lJl                                           Lorain, Medina and Richland)
          I I YoUNGSTowN                     (counties: corumbiana, Mahoning and rrumbul)

       WESTERN DIVISION

                  TOLEDO                     (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock,
                                                                                                          Hardin, Henry,
                                              Huron, Lucas, Marion, Mercer, Ottawa, paulding, putnam,
                                             VanWert, Williams, Wood and Wyandot)
                                                                                                              S;ril;il,
                                                                                                                     Seneca
JS44 Reverse (Rev. l2112)     Case: 1:19-cv-02179 Doc #: 1-5 Filed: 09/19/19 3 of 3. PageID #: 11

                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                    Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974, is
required for the use ofthe Clerk ofCourt for the purpose ofinitiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk            of
Court for each civil complaint filed. The aftorney filing a case should complete the form as follorvs:

I.(a)   Plaintiffs-Defendants. Enter names (last. first, middle initial) of plaintitT and defendant. If the plaintiff or defendant is a govemment agency, use
        only the full name or standard abbreviations. If the plaintif'f or defendant is an official within a govemment agency, identifr first the agency and
        then the official, giving both name and title.
  (b)   County ofResidence. For each civil case filed, except U.S. plaintiffcases. enter the name ofthe county where the first listed plaintiffresides at the
        time of filing. In U.S. plaintiff cases, enter the name of the counlv in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county ofresidence ofthe "defendant" is the location ofthe tract of land involved.)
  (c)   Attorneys. Enter the firm name. address, telephone number, and attorney ofrecord. Ifthere are several attomeys, list them on an attachment. noting
        in this section "(see attachment)".

II.     Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
        in one ofthe boxes. Ifthere is more than one basis ofjurisdiction, precedence is given in the order shown below.
        United States plaintiff. (l) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers ofthe United States are included here.
        United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
        Federalquestion. (3)Thisreferstosuitsunder28U.S.C. l33l,wherejurisdictionarisesundertheConstitutionoftheUnitedStates,anamendment
        to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a parf,v, the U.S. plaintiff or defendant code takes
        precedence, and box I or 2 should be marked.
        Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
        citizenship ofthe different parties must be checked. (See Section III belou'; NOTE: federal question actions take precedence over diversity
        cases.)

IIL     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
        section for each principal party.

IV.     Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
        sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Oft'ice to determine the nature of suit. If the cause fits more than
        one nature of suit, select the most definitive.

V.      Origin.    Place an   "X" in   one of the six boxes.
        Originat Proceedings. (l) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        When the petition for removal is granted, check this box.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation. (6) Check this box when      a   multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
        When this box is checked, do not check (5) above.

VI.     CauseofAction. Reportthecivilstatutedirectlyrelatedtothecauseofactionandgiveabriefdescriptionofthecause.              Donotcitejurisdictional
        statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.    Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not a jurv is being demanded.

VIII.   Related Cases. This section ofthe JS 44 is used to reference related pending cases,          ifany. Ifthere   are related pending cases, insert the docket
        numbers and the correspondingjudge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
